Citation Nr: 1516793	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 1, 2005 for the grant of service connection for a psychiatric disability.    


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The issue of whether there was clear and unmistakable error (CUE) in a January 2001 rating decision that granted nonservice-connected pension, but did not adjudicate a claim for service connection for major depressive disorder, has been raised by the record, to include in October 2010  and May 2013 written correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


REMAND

Issues are considered inextricably intertwined when a determination on one issue could have an impact on the outcome of another issue.  The appropriate remedy where there is an issue on appeal inextricably intertwined with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The issue of whether there was CUE in a January 2001 rating decision that granted nonservice-connected pension, but did not adjudicate a claim for service connection for major depressive disorder is a pending issue and is being referred to the RO.  That issue is inextricably intertwined with the issue of entitlement to an effective date earlier than March 1, 2005, for the grant of service connection for major depressive disorder and posttraumatic stress disorder, to include anxiety.  The CUE determination, as it concerns the effective date assigned, could influence the earlier effective date determination.  A determination on the earlier effective date issue cannot be made until a determination on CUE is made. Adjudication with respect to the earlier effective date issue must be deferred pending adjudication of the CUE issue.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether there was CUE in a January 2001 rating decision that granted non service-connected pension, but did not adjudicate a claim for service connection for major depressive disorder.  If the claim is denied, notify the Veteran of his appeal rights.

2.  Then, re-adjudicate the claim for an earlier effective date for the grant of service connection for a psychiatric disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

